

116 SJ 17 IS: Proposing an amendment to the Constitution of the United States to abolish the electoral college and to provide for the direct election of the President and Vice President of the United States.
U.S. Senate
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionS. J. RES. 17IN THE SENATE OF THE UNITED STATESApril 2, 2019Mr. Schatz (for himself, Mr. Durbin, Mrs. Feinstein, and Mrs. Gillibrand) introduced the following joint resolution; which was read twice and referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to abolish the electoral college
			 and to provide for the direct election of the President and Vice President
			 of the United States.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.The President and Vice President shall be elected by the people of the several States, the territories, and the district constituting the seat of government of the United States.
 2.The electors in each State, territory, and the district constituting the seat of government of the United States shall have the qualifications requisite for electors of the most populous branch of the legislature of the State, territory, or the district, respectively.
 3.Each elector shall cast a single vote for two persons who have consented to the joining of their names as candidates for President and Vice President.
 4.The pair of candidates having the greatest number of votes for President and Vice President shall be elected.
 5.The times, places, and manner of holding such elections and entitlement to inclusion on the ballot shall be determined by Congress.
 6.The Congress may by law provide for the case of the death or any other disqualification of any candidate for President or Vice President before the day on which the President-elect or Vice President-elect has been chosen; and for the case of a tie in any election.
 7.This article shall take effect one year after the first day of January following ratification..